                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 RACHARD ANGTON,                                  §
                                                  §
                  Petitioner,                     §
                                                  §
 v.                                               §     Civil Action No. 3:18-CV-2454-L-BK
                                                  §
 LORIE DAVIS, Director TDCJ-CID,                  §
                                                  §
                 Respondent.                      §


                                              ORDER

       Before the court is Rachard Angton’s (“Petitioner”) Petition for Writ of Habeas Corpus

(Doc. 3), filed September 13, 2018. On April 1, 2019, United States Magistrate Judge Renée Harris

Toliver entered the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge (“Report”), recommending that the court dismiss with prejudice this action as barred by the

applicable statute of limitations, as it was filed after the expiration of the one-year limitations

period, and there are no grounds for equitable tolling of the limitations period. No objections to

the Report were filed.

       Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court denies Petitioner’s application and dismisses with prejudice this

action as barred by the statute of limitations.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order – Page 1
the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

           It is so ordered this 30th day of April, 2019.



                                                                  _________________________________
                                                                  Sam A. Lindsay
                                                                  United States District Judge




*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)     Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must
state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal
Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                 (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.




Order – Page 2
